Case: 20-10992     Document: 00516249052         Page: 1     Date Filed: 03/22/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        March 22, 2022
                                  No. 20-10992                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Modesto Balderas,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:19-CR-66


                    ON REMAND FROM
         THE SUPREME COURT OF THE UNITED STATES

   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Modesto Balderas pleaded guilty to possession of a firearm by a felon,
   18 U.S.C. § 922(g)(1), and possession of a firearm with an obliterated serial


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10992      Document: 00516249052           Page: 2   Date Filed: 03/22/2022




                                     No. 20-10992


   number, 18 U.S.C. § 922(k). After concluding that Balderas was subject to
   enhanced penalties, including a 15-year mandatory minimum sentence,
   under the Armed Career Criminal Act (ACCA), 18 U.S.C. § 924(e)(2)(B),
   the district court sentenced him to 186 months of imprisonment. On appeal,
   Balderas challenged the characterization of two of three prior convictions as
   violent felonies for purposes of the enhanced penalties of the ACCA.
   § 924(e). We granted the Government’s motion for summary affirmance
   following Balderas’s concession that his arguments were foreclosed by this
   court’s prior decisions. Balderas petitioned the United States Supreme
   Court for a writ of certiorari.
          While his petition was pending, the Supreme Court decided that a
   crime capable of commission with “a less culpable mental state than purpose
   or knowledge,” such as “recklessness,” cannot qualify as a “violent felony”
   under § 924(e)(2)(B) of the ACCA. Borden v. United States, 141 S. Ct. 1817,
   1821–22, 1825, quotations at 1821-22 (2021) (plurality opinion); id. at 1835.
   After Borden, the Court granted Balderas’s petition, vacated our judgment,
   and remanded “for further consideration in light of Borden.” Balderas v.
   United States, 142 S. Ct. 860, 860 (2022).
          The ACCA provides for enhanced penalties for defendants who have
   three prior convictions for “a violent felony or a serious drug offense, or
   both.” § 924(e)(1). The statute defines a “violent felony” as including “any
   crime punishable by imprisonment for a term exceeding one year” that “has
   as an element the use, attempted use, or threatened use of physical force
   against the person of another.” § 924(e)(2)(B). We review Balderas’s
   preserved challenges to the application of § 924(e) de novo. See United States
   v. Flores, 922 F.3d 681, 683 (5th Cir. 2019).
          Post-Borden, the question is whether Balderas’s prior Texas
   convictions of simple robbery and of aggravated assault constitute violent




                                          2
Case: 20-10992      Document: 00516249052          Page: 3   Date Filed: 03/22/2022




                                    No. 20-10992


   felonies. See § 924(e)(2)(B). We recently decided that Texas simple robbery,
   is divisible into robbery-by-injury, which may be committed recklessly, and
   robbery-by-threat, which may only be committed “intentionally and
   knowingly.” United States v. Garrett, 24 F.4th 485, 489 (5th Cir. 2022)
   (quoting Tex. Penal Code Ann. § 29.02(a)). Robbery-by-injury no
   longer qualifies as a violent felony post-Borden. See Garrett, 24 F.4th at 487-
   91. Because robbery-by-threat may only be committed with an intentional
   and knowing mens rea, however, a conviction under § 29.02(a)(2) qualifies
   as a violent felony under the ACCA post-Borden. Id. at 491.
          The only information in the record concerning Balderas’s prior
   convictions is the presentence report’s characterization of the offenses which
   do not indicate the subsection of conviction. Without that information, we
   cannot determine whether the simple robbery conviction qualifies as a violent
   felony under the ACCA post-Borden. We therefore vacate and remand this
   matter for resentencing in light of Borden and Garrett. See United States v.
   Bonilla-Mungia, 422 F.3d 316, 321 (5th Cir.2005). On remand, the district
   court should permit the government to supplement the record with
   appropriate documents that may establish the applicable elements of
   Balderas’s prior offense. See id. Because we vacate and remand Balderas’s
   entire sentence, we need not reach his challenge to the characterization of his
   prior Texas aggravated assault conviction as a violent felony under the
   ACCA.
          VACATE AND REMAND.




                                          3